Order entered December 13, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00821-CR

                             BRENDA DELGADO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-76401-W

                                         ORDER
       Before the Court is appellant’s December 10. 2019 motion to abate the appeal or in the

alternative to grant an extension of time to file her brief. We GRANT the motion to the extent

we ORDER appellant’s brief due by January 24, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE